LAW OFFICES Silver,Freedman&Taff,L.L.P. A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS 3, N.W., SUITE 100 WASHINGTON, D.C. 20007 PHONE: (202) 295-4500 FAX: (202) 337-5502 WWW.SFTLAW.COM May 10, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:Southern Missouri Bancorp, Inc. Registration Statement on Form S-1 Ladies and Gentlemen: Enclosed for filing is the Registration Statement on Form S-1 of Southern Missouri Bancorp, Inc. (the “Company”) relating to offer and sale by the Company of shares of its common stock with an aggregate public offering price of up to $28,750,000. The Company has sufficient funds in its CIK account (0000916907) to cover the registration fee shown on the cover page of the Registration Statement. Should the Staff have any questions or comments regarding this filing, please call the undersigned at (202) 295-4527. Sincerely, /s/ Martin L. Meyrowitz, P.C. Martin L. Meyrowitz, P.C Enclosure cc:Greg A. Steffens Kevin M. Houlihan
